DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1 in the reply filed on December 1, 2021 is acknowledged.
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
No IDS has been filed to date of the instant Office communication.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the texts are not clearly legible on Figure 1. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of nucleic acid sequences which exist in nature without significantly more. The claim recites a collection of nucleic acid sequences in the form of primer pairs. This judicial exception is not integrated into a practical application because the sequences comprised by the primers are found in naturally existing organism. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
Under the newly revised patent eligibility guidelines (hereafter, “PEG”), steps 1, 2-A, and 2-B are considered.  Step 2-A has been revised to a two-prong analysis and these steps are considered when determining the presently claimed invention.
Step 1 Inquiry:
	Under PEG, the present invention is drawn to a collection (i.e., product) of simple sequence repeat primers whose sequence are produced from the genome sequence of pomegranate.  The invention is therefore a process, meriting the conclusion of “Yes”, as being drawn to one of the statutory categories.
Step 2A – Prong -1 Inquiry:
	Prong-1 of Step 2A analysis inquires whether or not the claim recites an abstract idea, law of nature or natural phenomenon.  
The specification teaches that the sequences of the primers presently claimed are from microsatellite markers identified in pomegranate:
“Based on long history of pomegranate cultivation, abundant pomegranate resources and frequent exchanges of varieties … it is important and of practical significance to develop pomegranate variety identification” (section [0004])
“whole genome data of pomegranate is downloaded from DDBJ/ENA/GenBank databases under an accession number … MISA software … is used to mine SSR loci with different repeat units within the range of the whole genome” (section [0007])
“From the obtained SSR loci above, 5 SSR loci are randomly selected … primers are designed by Primer 3.0 using the flanking sequences of SSRs” (section [0007)

Therefore, claim 1 is drawn to a set of primer pairs, wherein each of the primer sequence is found in part of a naturally existing sequences of pomegranate.
The inquiry under prong-1 of the Step 2A results in the answer, “yes” as reciting a judicial exception in the form of a naturally occurring process.
Step 2A – Prong -2 Inquiry:
	Prong-2 of Step 2A analysis inquires whether or not the claim recites additional elements that integrate the judicial exception into a practical application.
No apparent additional elements are found in the claims other than that these primers are claimed as a collective, that is, a “group” made of many primer pairs as listed in claim 1.


    PNG
    media_image1.png
    245
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    507
    691
    media_image2.png
    Greyscale
	In Ambry (University of Utah Research foundation, The trustees of the University of Pennsylvania, HSC Research and Development Limited Partnership, Endorecherche, Inc.., and Myriad Genetics, Inc. v. Ambry Genetics Corporation, 2014-1361, -1366), the court considered claims 16 and 17 (of the patent 5,747,292) drawn to the below:



And upon consideration of these pair of primers, the court stated the below:
    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

	In other words, in Ambry, while there could not have existed in nature two physically distinct, separate single-stranded oligonucleotides, because their actual sequences were nevertheless found in nature, they were not patent eligible.
	Therefore, the claim lacks recitation of additional elements, and if one were to consider the primers being claimed as a collective is such additional elements, they are not integrated the judicial exception into a practical application, in the form of generally linking the use of the judicial exception into a particular field of use, failing to impose a meaningful limit on the judicial exception, resulting the determination of “no” in the present inquiry.
Step 2B Inquiry:
	The last step of PEG, step 2B, inquires whether the claim provides an inventive concept of providing additional elements that amount to significantly more than the judicial exception in the claim.
	To this end, none are provided.  	Therefore, the resulting answer is, “no” to step 2B inquiry. 
	For these reasons, the claim is not deemed patent eligible.
Conclusion
	No claims are allowed. 
	Claims are free of prior art because there is no motivation to arrive at the instantly claimed collection of primer pairs (22 primer sequences, 11 pairs).
	Hasnaoui et al. (Conservation Genet. Resour, 2010, vol. 2 pages 283-285) teach a method of developing microsatellite markers for Punica granatum (i.e., pomegranate), wherein the artisans teach a method of identifying microsatellite motifs, and developing primers which flank the identified microsatellite regions, resulting in a set of 11 SSR primer pairs that could produce single-banded amplification products of the expected size of the markers (page 285, 1st column).
	However, none of from the set of Hasnaoui et al. overlap those of the instantly claimed primers, and there would have not been any motivation or a reasonable expectation of success at arriving at the entire set of primers presently claimed.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  

Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner

/YJK/